Cole, J.
This is an appeal from an order setting aside a sale of mortgaged premises, and vacating a judgment of foreclosure in certain particulars mentioned in the order. The judgment of foreclosure was entered February 11, 1875; the sale under it was made on the 20th of April following; notice *561of motion to set aside the sale and vacate the judgment was served on the 15th of May, 1876, together with a copy of the affidavit upon which the motion was founded; and the order appealed from was finally made on the 7th of March, 1877. In view of the repeated decisions of this court upon the question, it is surely only necessary to remark, that the circuit court, after the lapse of time which ha*d intervened since its rendition, had no power whatever to vacate or modify the judgment, as it attempted to do. In the recent cases of Challoner v. Howard, 41 Wis., 355, and Knox v. Clifford, id., 458, the power of the court over its judgment, after the expiration of the term, is again considered, and the former rule affirmed. The point is, therefore, well settled, that the court had lost jurisdiction over the judgment, and could not disturb it for the reasons stated in the motion.
It is objected that this court has no jurisdiction to entertain this appeal, it having been taken more than thirty days after the order was served. To limit the time for appealing, the statute requires written notice of the entry of the order to be served on the adverse party. Corwith v. State Bank of Illinois, 18 Wis., 560; Couldren v. Caughey, 29 id., 317. No such written notice was given in this case, to set the statute running.
By the Court. — The order of the circuit court is reversed, and the cause remanded.